EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via telephone by Gary Solomon on March 3, 2021.

The application has been amended as follows: 

In claim 1 on line 16:  change the terminology “communicating the selected” to 
-- communicating, by the second application, the selected --

In claim 15 on line 21:  change the terminology “communicate the selected” to 
-- communicate, by the second application, the selected -- 


Allowable Subject Matter
2.	Claims 1-28 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  
	Regarding patent eligibility, in the examiner’s interpretation, the claimed invention provides an improvement to beverage ordering and dispensing at a retail establishment.  The other elements recited in the claim beyond the abstract idea integrate the idea into a practical application, thus the claims are directed to patent eligible subject matter.  


Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627